UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended:March 31, 2013 Commission File Number 000-51232 VALLEY HIGH MINING COMPANY (Exact name of registrant as specified in its charter) Nevada 68-0582275 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 12835 E. Arapahoe Road Tower 1 Suite 810 Centennial, CO 80112 (Address of principal executive offices) (Zip Code) (303) 768-9221 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The number of shares of the registrant’s only class of common stock issued and outstanding as of May 20, 2013, was 16,864,831 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Balance Sheets as of March 31, 2013 and December 31, 2012(unaudited) 3 Unaudited Statements of Operations for the Three Month Periods Ended March 31, 2013 and 2012 and the Period from April 19, 2004 (inception) Through March 31, 2013 4 Unaudited Statements of Cash Flows for the for the Three Month Periods Ended March 31, 2013 and 2012 and the Period from April 19, 2004 (inception) Through March 31, 2013 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 - 2 - PART I - FINANCIAL INFORMATION Item 1.Financial Statements VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Balance Sheets (unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Mineral properties Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances and notes payable - related parties Derivative liability Total Current Liabilities LONG-TERM CONVERTIBLE NOTES PAYABLE - RELATED PARTY Total Liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 50,000,000 shares authorized, 16,778,471 and 16,701,346 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. - 3 - VALLEY HIGH MINING COMPANY (An Exploration Stage Company) Statements of Operations (unaudited) Since Re-enteringthe Exploration Stage on April 19, 2004 For the Three Months Ended Through March 31, March 31, REVENUE $
